                             IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF IDAHO

    NELSON-RICKS CHEESE COMPANY,                     )     Case No. 4:16-cv-00427-DCN
    INC., an Idaho corporation,                      )
                                                     )     [PROPOSED] WRIT OF EXECUTION
                                    Plaintiff,       )     TO THE UNITED STATES MARSHAL
    v.                                               )
                                                     )
    LAKEVIEW CHEESE COMPANY, LLC, a                  )
    Nevada limited liability company,                )
                                                     )
                                    Defendant.       )
                                                     )


     Name and Address of Judgment Creditor               Amount of Judgment:             $ 292,270.91
                                                         Interest accrued at the legal rate from July 12,
            Lakeview Cheese Company, LLC                 2018, to July 10, 2018:         $ 21,436.87
                   c/o H1 Law Group                      Total amount of Judgment through July 10,
           701 North Green Valley Pkwy, #200             2019:                           $ 313,707.78
                 Henderson, NV 89074                     Interest accrued at the legal rate until satisfied

                                                         Date of Entry of Judgment: July 12, 2018 1
                         v.
         Name and Address of Judgment Debtor

            Nelson-Ricks Cheese Company, Inc.
         c/o John Avondet, Beard St. Clair Gaffney
                     2105 Coronado St
                   Idaho Falls, ID 83404

TO THE UNITED STATES MARSHAL FOR THE DISTRICT OF IDAHO:
You are directed to levy upon the property of the above named judgment debtor to satisfy a money
judgment in accordance with the attached instructions.

TO THE JUDGMENT DEBTOR:
You are notified that federal and state exemptions may be available to you and that you have a
right to seek a court order releasing as exempt any property specified in the marshal’s schedule
from the levy.

DATED this ___ day of ___________ 2019.
                                                           Clerk of the United States District Court
                                                           District of Idaho

1
    As modified in form only on June 28, 2019. See Amended Judgment, Attachment A at n.1.
